PER CURIAM.
This is a suit for personal injuries resulting from a fall by the plaintiff on the defendant’s hotel premises. Plaintiff was proceeding along a descending concrete walk leading from the hotel down to the street. There were four steps at intervals in the walk. Plaintiff stepped down the first step, continued on to the second step and “stepped right off on to air”. When asked on cross-examination whether she had seen the first step she answered: “Yes, because I wasn’t blind. I could see that step. And if I had supposed there was another step there I would have seen that.” On motion for a directed verdict the trial judge said: “I am sorry to say that I am unable to see any defects or want of repair. It seems to me this is an ordinary case of not watching your step. I am unable to see any negligence on the part of the defendant, and I am unable to see any proof *125that the plaintiff was exercising due care; and in that view of the case it becomes my duty to direct a verdict for the defendant.” Examination of the testimony and exhibits convinces us that a directed verdict was proper.
The judgment of the District Court is affirmed with costs to the appellee.